DETAILED ACTION
1.	This office action is a response to communication submitted on 08/06/2020.
Information Disclosure Statement
2. 	The information disclosure statement(s) (IDS) submitted on 08/06/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show essential information  so as they rather shows only numerical with empty boxes as described in the specification. Empty boxes needs clearly recite the elements names or at least to have a numerical box near the figures with the names.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4. 	Claims 1-19 are presented for examination.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-19 are rejected since they recites expressions tnat are unclrar and vague.
For example, "by means of a current/voltage sensor device which is independent of the first electronic control system" used in claims 1 and 10 is vague and unclear and leaves the reader uncertain as to the meaning of the technical feature in question. As a result, the subject matter of said claims is not clearly defined. It is both unclear whether this implies that the first electronic control system does not use the sensor signals and it is unclear whether the term "received" variables implicitly defines an input current or an input voltage.
The expression "checked for plausibility" used in claim 2 is unclear and leaves the reader uncertain as to the meaning of the technical feature in question. As a result, the claimed subject matter is not clearly defined. It is unclear whether the plausibility check is achieved by a device or by a user. It is also unclear whether a model is used for the plausibility check and/or just one of the measured values also has to be taken into account in each case. It is also unclear from when the variables are specifically plausible relative to one another. Claim 6 attempts to define the subject matter in terms of the result to be achieved.
Corrections are required.

Claim Rejections – 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-0, 12-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou et al. (US 20160181954 A1).
In regards to claim 1, Satou shows (Figs. 1, 3-8) a method and its corresponding apparatus for externally monitoring a converter (10), wherein the converter (10) is actuated by means of first control electronics (47) and the method is carried out by means of second control electronics (443), which are independent of the first control electronics (71-73), having the steps of: 

ascertaining an actual output power (i.e. Ib_set) provided by the converter (10), by using the captured variables of the current (Iu-Iw) received by the converter (10) and the voltage (Vinv) received by the converter (10); 
determining a difference between the ascertained actual output power (P1) and a setpoint output power (i.e. target value X) of the converter (10); and actuating the converter (10) if an absolute value of a difference between the actual output power and the setpoint output power of the converter (10) exceeds a predetermined limit value (see pars. 53, 76-8, 92-95, -.The suppression gain calculator 45 compares the absolute value of the power source current estimation value Ib_est to a predetermined target value X. When the absolute value of the power source current estimation value Ib_est is larger than or equal to the target value X, the suppression gain calculator 45 calculates the suppression gain Kres, which is greater than or equal to 0 and less than or equal to 1, such that the absolute value of the power source current estimation value Ib_est becomes less than or equal to the target value X. The suppression gain calculator 45 may store the target value X as a fixed value inside the suppression gain calculator 45, or may obtain the target value from outside. The suppression gain calculator 45 performs a comparison between the absolute value of the power current estimation value Ib_set and the target value X in step S4. When the absolute value of the power current estimation value Ib_set is larger than or equal to the target value X (i.e., S4: YES), then the suppression gain calculator 45 assigns the value obtained through dividing the target value X by the power current estimation 
In regards to claim 2, Satou shows (Figs. 1, 3-8) captured variables of the current (Iu-Iw) received by the converter (10) and the voltage (Vinv) received by the converter (10) are plausibilized with the setpoint output power (i.e. Ib_set) of the converter (10), (see pars. 53, 76-8, 92-95).  
In regards to claims 3, 12 and 15, Satou shows (Figs. 1, 3-8) a speed (ω) of an electric machine (80) operated by the converter (10) is ascertained by third control electronics (i.e. 85/86) including, an ESP control unit, a gearbox control unit or a further converter (i.e. 48), that are independent of the first control electronics (47).  
In regards to claims 4 and 16, Satou shows (Figs. 1, 3-8) the actuating of the converter (10) comprises the specifying of a control requirement for the first control electronics (12), (see pars. 53, 76-8, 92-95).  
In regards to claims 5 and 17, Satou shows (Figs. 1, 3-8) the converter (10) comprises a switching-off (i.e. 32) of the converter (10) if the specified control requirement is implemented erroneously, wherein the switching-off of the converter (10) is performed within an error reaction time of the converter (10).  
In regards to claims 6 and 18, Satou shows (Figs. 1, 3-8) the actual output power (i.e. Ib) of the converter (10) is determined by using an electrical loss of the converter (10), a mechanical loss of the electric machine (22), a tolerance of an actual output voltage and an actual output 
In regards to claim 7, Satou shows (Figs. 1, 3-8) the switching-off (32) of the power electronics comprises a switching of an "enable line" (Lp) of the converter (10) to "low", (i.e. relays has low or high to either be on or off).  
In regards to claim 8, Satou shows (Figs. 1, 3-8) computer program product (i.e. see control flow chart, Fig. 4) configured to carry out the method as claimed in claim 1.  
In regards to claims 9 and 19, Satou shows (Figs. 1, 3-8) and discloses a machine-readable storage medium on which the computer program product as claimed in claim 8 is stored (par. 35, microcomputer (not shown)).
In regards to claim 13, Satou shows (Figs. 1, 3-8) drivetrain of a motor vehicle having an apparatus as claimed in claim 10, a converter (10), first control electronics (45/443) and an electric machine (80) or an energy source (31), (i.e. an electric power steering apparatus in a vehicle, pars. 26-27).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 20160181954 A1) in view of LU et al. (US 20180354384 A1). 
In regards to claim 11, Satou although discloses a vehicle intended use and a battery does not explicitly discloses that the current/voltage sensor device is integrated in a traction battery of an electric or hybrid vehicle and a motor vehicle having a drivetrain as claimed in claim 13.
However, LU shows (Figs. 1-4) and discloses current/voltage sensor device is integrated in a traction battery (24) of an electric or hybrid vehicle (12, Fig. 1) and a motor vehicle having a drivetrain (see transmission).
Thus, given the teaching of LU it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system to be integrated on a traction battery of a vehicle having a drivetrain so a power integrated circuit is provided and may have its performance measured by in a low current, high voltage time period, estimating an inductor current contribution range after a turn on of the device and provide a controller to estimate a power in the traction battery, consequently improving the system reliability and performance.
Related Prior Arts
11.	The following related prior arts made of record are considered pertinent to applicant’s disclosure to further show the general state of the art and may be applied alone or in combination for rejection of the claims.
(JP 2005269752 A) discloses the power supply device of a hybrid car includes the traction battery 1 for driving a motor 7 for traveling an automobile, a charger 2 for charging the traction battery 1, a controller 3 for controlling the charging/discharging of the traction 
(CN 103477524 A) discloses the current sensor, the inverter circuit 23 has a detecting output current of inverter circuit 23 91, and detecting the inverter circuit 23 of the output voltage of the voltage sensor 92. The power regulator control circuit 22 using a voltage sensor has voltage booster circuit 21, 86, 87, and a current sensor 85, and an inverter circuit 23 has a voltage sensor 92, a current sensor 91 detects the current value, voltage value, controlling the booster circuit 21 and the inverter circuit 23. the power difference I dPp I is less than the dPpth, I the absolute value of the power difference dPp | fixing the target value less than a threshold dPpth (step S34). the absolute value of the power difference I dPp I forward to step S33, the target value of the current model is set to = It + d dPpth greater than threshold (MPPT operation) of the power conversion device 2. That is, the input power Ppin is near the maximum value [IdPpI <dPpth is "yes") under the condition that the target current constant, the input power Ppin is not the maximum value (IdPpI < dPpth is " no ") under the condition of MPPT operation.




Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JORGE L CARRASQUILLO/Primary Examiner Engineer, Art Unit 2846